DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (PGPUB 20150146093).

Regarding claim 1, Lin discloses a lens module, comprising: 
a lens barrel (110); and  
5a lens arranged inside the lens barrel (120), 
wherein the lens barrel comprises: 
a first barrel wall extending from an object side towards an image side (Applicant has split their barrel, which is a single element, into first and second parts, 111 and 112, the office has followed a similar interpretation in Image 1 below); 
a second barrel wall arranged at an image side of the first barrel wall and having an inner diameter greater than an inner diameter of the first barrel wall (See Image 1 below where the second 
10a connection wall connecting the first barrel wall with the second barrel wall (A plurality of slanted walls are arranged along and in contact with the peripheral edges of the lens, any of these edges could be said to connect the two barrel walls. Image 1 indicates the slanted connection wall most similar to the applicant’s disclosure), and 
wherein the lens comprises: 
an optical portion for imaging (120 is a lens used for imaging); and 
a peripheral portion surrounding the optical portion, the peripheral portion comprising a first abutting portion close to the object side (Image 1 shows a first abutting portion on the object side), and 
a second abutting portion close to the 15image side and connected to the first abutting portion (Image 1 shows the lens as a whole piece and a second abutting portion on the image side), 
wherein an outer diameter of the second abutting portion is greater than an outer diameter of the first abutting portion (See Image 1), the first abutting portion is received within the first barrel wall, and the second abutting portion is received within the second barrel wall (See Image 1).


    PNG
    media_image1.png
    1336
    985
    media_image1.png
    Greyscale

Image 1. This image is taken from Fig. 3A of Lin. It shows a lanes, 120, within a lens barrel, 110. The wall is split into along the dashed line to indicate a first barrel wall and a second barrel wall. Two solid arrows extending vertically indicate the difference in radius from the optical axis, which extends from an object side on the left to an image side on the right, of the two barrel walls near where the lens abuts the first and second portions. A connection wall of the lens barrel is indicated on the bottom. 




Regarding claim 8, Lin discloses wherein the first abutting portion comprises 10an image side surface close to the image side, and the image side surface is a planar surface (See Image 1 where the image side surface that abuts the lens is planar and orthogonal to the optical axis).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen et al. (PGPUB 20150331219 hereinafter “Chen’1219”).

Regarding claim 3, Lin does not disclose wherein the second abutting portion is spaced apart from the second barrel wall.

wherein the second abutting portion is spaced apart from the barrel wall (Fig. 3 shows the outer edge of lens 30 is not in contact with the inside of the barrel wall).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Lin and Chen’1219 such that the lens outer edge was not in contact with the second barrel wall motivated by improving ease of manufacture.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen (PGPUB 20090015945 hereinafter “Chen’5945”).

Regarding claim 4, Lin discloses wherein the connection wall comprises: 
a first inner wall surface extending from an inner circumference of the first barrel wall 25close to the image side along a direction facing away from an optical axis and facing towards the image side (See Image 2 below where the first inner wall is at an angle to the optical axis); and 
a second inner wall surface extending from the first inner wall surface to the second barrel wall along a direction at an angle to and facing away from the optical axis (See Image 2 where the second inner wall is at an angle to the optical axis, but not specifically orthogonal), 
7wherein the second abutting portion abuts against the second inner wall surface (See Image 2 where the lens portion, line shaded in the figure, is abutting the second inner wall).

    PNG
    media_image2.png
    432
    388
    media_image2.png
    Greyscale

Image 2. This image is taken from Fig. 3 of Lin. The first inner wall is to the left of the dashed line and the second inner wall to the right. The first inner wall is shown to be slanted at an angle from the optical axis and the second inner wall shows a similar angle.

Lin does not disclose wherein the angle from which the second barrel wall faces away from the optical axis is orthogonal to the optical axis.
However, Chen’5945 teaches a lens barrel (Fig. 3) comprising a first inner wall surface that extends at angle from the optical axis (See Image 3 below) and a second inner wall that is orthogonal to the optical axis and abuts a lens (See Image 3 below and Fig. 3, 51).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Lin and Chen’5945 such that the second inner wall was orthogonal to the optical axis motivated by improving lens fit.


    PNG
    media_image3.png
    603
    626
    media_image3.png
    Greyscale

Image 3. From Fig. 3 of Chen’5945. The optical axis from the object side to the image side is arranged left to right. The first inner wall sits at an angle from the optical axis and the second inner wall is orthogonal.

Regarding claim 5, modified Lin discloses wherein the peripheral portion further comprises an extension portion connecting the first abutting portion with the second abutting portion (Image 1 and Image 2 above both show the lens comprising an extension portion that joins two regions of differing diameters that are abutted with the first and second inner walls).

Regarding claim 6, modified Lin discloses wherein the first inner wall surface is spaced apart from the extension portion (See Image 3 above where Chen’5945 shows a gap between the first inner wall and the extension portion of lens 51).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Chen’5945 and further in view of Chen’1219.


However, Chen’1219 teaches a lens barrel (10) comprising inner and outer diameters that increase from the object side to the image side (Fig. 3) wherein a lens (30) abuts a first portion on structure on the object side (51), a second abutting portion on a connection wall (23 and 33); and 
wherein a light blocking member is arranged between the second abutting portion and the second inner wall surface (Fig. 3  where 52 is located between a first abutting portion and an orthogonal inner wall surface).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Lin and Chen’1219 to include a light blocking member between the second abutting portion and the second inner wall surface motivated by improving image quality for particular imaging utilities.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Wei et al. (PGPUB 20170139172).

Regarding claim 9, Lin discloses wherein the first abutting portion comprises an object side surface close to the object side (See Image 1 and Fig. 3B where the object side of the lens is abutted with the image side structure of 111), and 
a first abutting surface abutting against the first barrel wall (See Image 1 and Fig. 3B where the lens is abutted against the edge of the first barrel wall), and a transition is arranged between the object side surface and the first abutting surface (Fig. 3B shows a transition, see Image 4 below).

    PNG
    media_image4.png
    515
    595
    media_image4.png
    Greyscale

Image 4. Taken from Fig. 3B of Lin. The transition portion between the first abutting portion and the first abutting surface is magnified.

Lin does not disclose that the transition portion is specifically an arc. 
However, Wei teaches a barrel lens system (Fig. 1) comprising a first and second barrel wall (See Fig. 1 and Image 5 below) wherein a first abutting portion comprises an object side surface close to the object side (See Image 1 and Fig. 3B where the object side of the lens is abutted with the image side structure of 111), and 
a first abutting surface abutting against a first barrel wall (See Image 1 and Fig. 3B where the lens is abutted against the edge of the first barrel wall), and a transition arc is arranged between the object side surface and the first abutting surface (Fig. 3B shows a transition, see Images 5 and 6 below). 

    PNG
    media_image5.png
    480
    715
    media_image5.png
    Greyscale

Image 5. Taken from Fig 1 of Wei. Shows the general surface layout based to include a transition arc that is best seen in Image 6. 


    PNG
    media_image6.png
    260
    579
    media_image6.png
    Greyscale

Image 6. Taken from Fig 4 of Wei. This image shows a magnified portion of surface 216 of lens 21, which is shown as a clear arc between the side surface that contacts the second barrel wall in Image 5 and the first abutting portion in contact with the object side of the first barrel wall.




Examiner’s Notes

Regarding claim 4, the slanted portion of Lin is not an optically active portion of the lens or a structurally significant portion of the lens and that changing the shape of this section would not be detrimental in any way to the functionality of the optical system. Changing the section from an angle slightly off of 90 degrees to exactly 90 degrees (orthogonal to the optical axis) would require only routine skill and amounts to no more than a change of shape.
Regarding claim 9, the office would also like to point out that the transition surface of Lin is not an optically active portion of the lens or a structurally significant portion of the lens and that changing the shape of this section would not be detrimental in any way to the functionality of the optical system. Changing the transition to an arc would require only routine skill and amounts to no more than a change of shape.
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). While In re Dailey has not used as support for a rejection in this action, the office would suggest considering it in their response as it may be used in a future action. Adjusting an optically inactive surface of a lens, or the barrel, to improve fit during assembly or to reduce manufacturing costs is within the level or ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872